Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14-32: Preamble (“The backplane substrate.....”) renders dependent claims 15-32 indefinite since base claim 14 does not mention a backplane substrate. It appears that preamble of claim 14 should be “A backplane substrate including an in-cell type touch panel.....” in order to provide antecedent basis to dependent claims 15-32.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-

Claims 14-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,156,749. Although the claims at issue are not identical, they are not patentably distinct from each other because 1-10 of U.S. Patent No. 10,156,749 cite applicant’s claimed backplate substrate including an in-cell type touch panel having: a substrate, a thin film transistor, a first insulator layer, a touch sensing line, second insulator layer, a common electrode, third insulating layer, a pixel electrode, a connection pattern and first, second and third contact holes, as cited in claims 14-32. Providing plurality of sensing lines as opposed to a singular line would be considered routine in the art and therefore obvious to one of ordinary skill in the art.

Claims 14-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,935,829. Although the claims at issue are not identical, they are not patentably distinct from each other because 1-17 of U.S. Patent No. 10,935,829 cite applicant’s claimed backplate substrate including an in-cell type touch panel having: a substrate, a thin film transistor, a first insulator layer, a touch sensing line, second insulator layer, a common electrode, third insulating layer, a pixel electrode, a connection pattern and first, second and third contact holes, as cited in claims 14-32. Providing plurality of sensing lines as opposed to a singular line would be considered routine in the art and therefore obvious to one of ordinary skill in the art.

Claims 14-32 are allowed over prior art of the record since prior art of the record does not disclose applicant’s claimed backplane substrate including an in-cell type touch panel having: a substrate, a thin film transistor, a first insulation layer, a plurality of touch sensing lines, a second insulation layer, a common electrode, a third insulation layer,
a pixel electrode a connection pattern, and first, second and third contact holes.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879